          Case 1:20-cv-02295-EGS Document 77 Filed 11/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                      Civil Docket No. 20-cv-2295 (EGS)
         v.

 UNITED STATES POSTAL SERVICE, et al.,


                    Defendants.



 DEFENDANTS’ STATUS UPDATE REGARDING THE PRINCETON POST OFFICE

       Pursuant to this Court’s November 1, 2020 Minute Order, Defendants respectfully provide

the following update regarding the Princeton Post Office:

       As noted in yesterday’s update, Postal Managers have completed searching all 180,000

pieces of delayed mail and no additional ballots were located Monday. The 62 ballots that were

discovered over the past weekend were all immediately delivered to the BOE or the customers

addressed, or returned to sender when delivery was not possible. Four new ballots were received

by the Princeton Post Office yesterday from the Miami postal plant—these were not part of the

180,000 piece backlog—and all four were delivered yesterday as addressed. No delayed ballots

are on-hand in the Princeton Post Office now.

       To address the backlog of remaining mail, the Princeton Post Office has brought in an

additional twenty employees to deliver the mail at the Princeton Post Office. Additionally, the

relevant District Leadership Team is also assisting in this effort.
        Case 1:20-cv-02295-EGS Document 77 Filed 11/04/20 Page 2 of 2



Dated: November 4, 2020     Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ Kuntal Cholera
                            JOSEPH E. BORSON (Va. Bar No. 85519)
                            KUNTAL CHOLERA
                            ALEXIS ECHOLS
                            DENA M. ROTH
                            JOHN ROBINSON
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 514-1944
                            Joseph.borson@usdoj.gov

                            Attorneys for Defendants




                                       2
